           Case 2:16-cr-00356-APG-DJA Document 78 Filed 08/24/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       Case No. 2:16-cr-00356-APG-DJA-100000-
                                                     XXX-XXX
10                  Plaintiff,
                                                     STIPULATION TO CONTINUE
11          v.                                       REVOCATION HEARING
                                                     (First Request)
12   LAVALE ANTONIO SOLOMON,

13                  Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

16   Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States

17   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public

18   Defender, and Margaret W. Lambrose, Assistant Federal Public Defender, counsel for

19   Lavale Antonio Solomon, that the Revocation Hearing currently scheduled on

20   Wednesday, August 26, 2020 at 1:00 p.m, be vacated and continued to a date and time

21   convenient to the Court, but no sooner than fourteen (14) days.

22          This Stipulation is entered into for the following reasons:

23          1.     Government Counsel has a previously scheduled hearing before Judge

24   Richard F. Boulware, II, at the same date and time as the hearing in this case.

25

26
          Case 2:16-cr-00356-APG-DJA Document 78 Filed 08/24/20 Page 2 of 3



1         2.     The defendant is in custody and agrees with the need for the continuance.

2         3.     The parties agree to the continuance.

3         This is the first request for a continuance of the revocation hearing.

4         DATED this 24th day of August, 2020.

5

6    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
7

8       /s/ Margaret W. Lambrose                        /s/ Jared L. Grimmer
     By_____________________________                  By_____________________________
9    MARGARET W. LAMBROSE                             JARED L. GRIMMER
     Assistant Federal Public Defender                Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                  2
26
           Case 2:16-cr-00356-APG-DJA Document 78 Filed 08/24/20 Page 3 of 3



1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                        Case No. 2:16-cr-00356-APG-DJA-100000-
                                                      XXX-XXX
4                  Plaintiff,
                                                      ORDER
5          v.

6    LAVALE ANTONIO SOLOMON,

7                  Defendant.

8

9           IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

10                                                                         October 7, 2020
     Wednesday, August 26, 2020 at 1:00 p.m., be vacated and continued to ________________

11                   4:00
                      3 00 __.m.;
     at the hour of ___:___ p     or to a time and date convenient to the court. (courtroom 6C)

12          DATED this24th         August
                       ___ day of __________, 2020.

13

14                                             HONORABLE ANDREW P. GORDON
                                               UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25
                                                  3
26
